PER CURIAM.
Appellant, a student, appeals an order of disposition finding him guilty of battery upon a school bus driver in violation of section 231.06, Florida Statutes (1987).1 Relying on Walker v. State, 501 So.2d 156 (Fla. 1st DCA 1987), appellant contends (in part) that this statute is intended to protect school employees against physical attacks primarily from outsiders, and that the facts in this case are not within the legislative intent described in Walker, Appellant has overlooked the fact that the Walker decision interpreted the 1985 version of section 231.06. Section 231.06 was amended in 1986. Chapter 86-210, § 2, Laws of Florida. The statute interpreted in Walker provided that “Whenever any parent or other person not subject to the discipline of the school commits an assault or battery ...” (emphasis supplied). The dicta in Walker obviously has no application to the changed language of section 231.06.
AFFIRMED.
SHIVERS, C.J., and SMITH and NIMMONS, JJ., concur.

. Section 231.06, Florida Statutes, provides in part:
Whenever any student, parent, or other person commits an assault or battery upon any person employed in any capacity by a district school board and the employee is on school property or is away from school property on official school business, the offense for which the person is charged shall be classified:
******
(2) In the case of a battery, as a felony of the third degree ...